internal_revenue_service department of the treasury number release date index number washington d c person to contact telephone number refer reply to cc corp plr-149854-01 date date parent distributing controlled division i division ii subsidiary a susidiary b subsidiary c subsidiary d susidiary e subsidiary f subsidiary g susidiary h subsidiary i subsidiary j susidiary k subsidiary l subsidiary m susidiary n llc ss llc tt llc uu llc vv llc ww llc xx llc yy llc zz partnership mergerco1 mergerco2 busine sec_1 busine sec_2 busine sec_3 state a state b financial advisor assets q business_assets r amount x amount y date date date date date date date date date date date date date year year z aa dear this letter responds to your letter dated date which requests rulings on certain federal_income_tax consequences of a proposed and partially completed transaction additional information was submitted in letters dated date date date date date and date the information submitted for our review is summarized below parent a publicly traded state a corporation is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return the parent group parent has one class of publicly held common_stock outstanding and prior to step of the transaction described below had one class of nonvoting preferred_stock the preferred_stock outstanding the parent group as a whole is engaged in busine sec_1 busine sec_2 and busine sec_3 as well as various other regulated and unregulated businesses prior to the transaction described below parent wholly owned subsidiary a subsidiary b subsidiary c subsidiary h subsidiary i subsidiary k subsidiary l subsidiary j and llc ss a limited_liability_company that is disregarded as a separate_entity from its owner for federal tax purposes subsidiary a wholly owned subsidiary d subsidiary e subsidiary f and subsidiary g prior to the transaction described below parent was directly engaged through division i in busine sec_1 busine sec_2 and busine sec_3 subsidiaries a b c d h i l j e f and g were each engaged in one or more of these businesses and other businesses either directly or indirectly through controlled entities we have received financial information indicating that each of busine sec_2 and busine sec_3 as conducted by parent and its subsidiaries has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years parent has determined that the parent group needs to raise significant amounts of capital to fund the operations and growth of its businesses through the equity markets based on advice provided by financial advisor parent has determined that capital would be raised more efficiently if certain of its businesses were separated into two groups of corporations specifically financial advisor has advised that the separation of these businesses will enable the parent group to raise significantly more funds per share with regard to a public offering of the stock of controlled as described below than would a public offering of controlled stock if controlled remained as a subsidiary of distributing to accomplish these goals the following transaction which is partially consumated has been proposed on date parent formed controlled as a wholly owned state b subsidiary controlled has a single class of common_stock outstanding on date controlled formed llc tt as a wholly owned limited_liability_company that will be disregarded as a separate_entity from its owner for federal tax purposes on date date and date respectively llc tt formed llc uu llc vv and llc ww as wholly owned limited_liability companies that will be disregarded as separate entities from their owners for federal tax purposes on date parent formed distributing as a wholly owned state b subsidiary effective as of date parent transferred to controlled in constructive exchange for additional stock of controlled and the assumption by controlled of certain liabilities i its busine sec_2 assets and operations ii its interests in llc ss iii the stock of subsidiaries b c g h i j and l iv an option to acquire any remaining stock of subsidiary m held by controlled after step below from llc xx v less than all substantial rights in certain intellectual_property interests and vi other miscellaneous assets that are subject_to a transitional agreement the contributions subsidiary m and llc xx were formed as described in steps and below respectively the option to acquire subsidiary m will not become exercisable until year effective as of date controlled contributed its busine sec_2 assets and operations and all of its member interests in llc ss to llc tt effective as of date llc tt contributed various of its busine sec_2 assets and operations to llc uu and the remainder of its busine sec_2 assets and operations to llc vv effective as of date subsidiary a sold the stock of subsidiaries e f and g which had nominal value to controlled for a nominal amount of cash effective as of date subsidiary d contributed its division ii assets to subsidiary n effective as of date subsidiary d transferred the stock of subsidiary n to subsidiary a in a taxable_distribution effective as of date mergerco1 a newly formed wholly owned subsidiary of controlled merged with and into subsidiary d in an all cash-merger pursuant to which subsidiary d survived as a direct subsidiary of controlled and subsidiary a received cash on date controlled declared a stock split with respect to its common_stock on date controlled issued slightly less than percent of its stock in an initial_public_offering the controlled ipo fifty percent of the proceeds from the ipo in excess of amount x were contributed to subsidiary b and used by subsidiary b to retire indebtedness owed to parent parent contributed to the capital of controlled the remaining indebtedness owed by controlled and subsidiary b to parent except for certain indebtedness owed to parent which will be repaid on or prior to the distribution as defined below on date parent formed subsidiary m as a wholly owned subsidiary on date distributing formed llc xx as a wholly owned state b limited_liability_company that will be disregarded as a separate_entity from its owner for federal tax purposes on date llc xx formed mergerco2 as a wholly owned subsidiary on date distributing reincorporated in state a by merging into a newly formed state a corporation wholly owned by parent on date parent redeemed the preferred_stock which represented less than z percent of the value of the outstanding_stock of parent on that date subsidiary m will form llc yy and llc zz as wholly owned limited_liability companies that will be disregarded as entities separate from their owners for federal tax purposes llcs yy and zz will then form partnership llc yy will have a one percent general_partnership interest in partnership and llc zz will have a percent limited_partner interest in partnership parent will contribute its division i assets engaged in busine sec_1 to subsidiary m which will in turn contribute one percent of such assets to llc yy and percent of such assets to llc zz llc yy and llc zz will then contribute such assets to partnership parent will contribute assets q to subsidiary k and assets r to distributing mergerco2 will merge with and into parent pursuant to the merger parent’s common_stock will be converted into common_stock of distributing on a one- share-for-one-share basis and the distributing stock held by parent will be cancelled distributing will succeed parent as the common parent of the former parent group parent will convert to a limited_liability_company under state a law and will be disregarded as an entity separate from its owner for federal tax purposes distributing will assume approximately amount y of outstanding indebtedness of parent in connection with this assumption parent will distribute to llc xx i the outstanding_stock of all of parent’s wholly owned subsidiaries except for certain financing partnerships the distributed subsidiaries and ii all its controlled stock llc xx will in turn distribute the stock of the distributed subsidiaries and all of its controlled stock to distributing distributing will recontribute the stock of the distributed subsidiaries to llc xx distributing will distribute all of its stock in controlled which will be greater than percent of controlled’s outstanding_stock pro_rata to distributing’s shareholders the distribution except that in lieu of distributing fractional shares of controlled common_stock distributing will aggregate all such fractional share interests sell the aggregated shares and remit the proceeds to the distributing shareholders entitled to fractional shares as a result of certain changes in the requirements of credit rating agencies it is likely that controlled will need to raise additional equity_capital to improve its liquidity and demonstrate its available credit capacity subsequent to the distribution such a transaction would involve the issuance by controlled of either debt or stock that would be convertible into controlled common_stock the post-distribution offering it is anticipated that the debt or stock issued in the post-distribution offering will be convertible into an amount of controlled common_stock that represents less than aa percent of all the outstanding controlled common_stock in year which is the same year in which the distribution will occur either i subsidiary m will issue not more than percent of its stock in a public offering or ii distributing will distribute a stock_dividend of not more than percent of subsidiary m’s stock to distributing’s shareholders the subsidiary m stock_dividend in year controlled’s option to purchase the remaining stock of subsidiary m held by llc xx will become exercisable parent distributing controlled and their affiliated subsidiaries have also entered into an agreement the tax_sharing_agreement governing the allocation of tax benefits and liabilities arising on or attributable to periods before the date of the distribution the following representations have been made with respect to the proposed transaction a no part of the consideration to be distributed by distributing in the distribution will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing b the five years of financial information submitted on behalf of parent is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted c the five years of financial information submitted on behalf of controlled is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted d immediately after the distribution the gross assets of distributing’s busine sec_3 will have a fair_market_value equal to or greater than five percent of the fair_market_value of all of distributing’s gross assets e immediately after the distribution the gross assets of controlled’s busine sec_2 will have a fair_market_value equal or greater than five percent of the fair_market_value of all of controlled’s gross assets f following the distribution distributing and controlled will each continue the active_conduct of its business independently and each with its separate employees except that i two individuals will serve on the board_of directors for both distributing and controlled with one of those individuals serving as chairman of the board for both companies for a transitional period of time and ii parent distributing and controlled will provide certain services to one another through their respective employees g the distribution is carried out to enable the parent group to raise capital on a more efficient basis in the controlled ipo the distribution is motivated in whole or in substantial part by this corporate business_purpose h there is no plan or intention by any shareholder who owns five percent or more of the stock of parent or distributing as successor to parent and the management of parent to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of distributing or controlled after the distribution except for limited sales by distributing’s employee_stock_ownership_plan of various shares of controlled common_stock in order to satisfy requirements under the internal_revenue_code and the accompanying regulations i there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 j there is no plan or intention to liquidate distributing or controlled to merge either of these corporations with any other corporation or to sell or otherwise dispose_of the assets of either of these corporations after the transaction except for the disposition by controlled of various investment and inactive assets constituting less than one percent of the value of controlled’s assets after the distribution k the total adjusted bases and the fair_market_value of the assets to be transferred to controlled by parent in the contributions will equal or exceed the sum of the liabilities assumed as determined under sec_357 the liabilities assumed in the contributions as determined under sec_357 and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred l neither parent nor distributing have accumulated its receivables or made extraordinary payment of its payables in anticipation of the proposed transaction m except for certain obligations arising under regulatory requirements certain debts which are expected to be repaid prior to the distribution and obligations which may arise under service agreements entered into among parent distributing and controlled no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution the indebtedness if any owed by controlled to distributing after the distribution will not constitute stock_or_securities n immediately before the distribution items of income gain loss deduction and credit will be taken into account by distributing as required by the applicable intercompany_transaction regulations furthermore distributing’s excess_loss_account if any with respect to the stock of controlled and any excess_loss_account with respect to the stock of any direct or indirect subsidiary of controlled will be included in income immediately before the distribution see sec_1_1502-19 o payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on the terms and conditions arrived at by the parties at arm’s length except for payments made under a tax sharing arrangement and payments made for the provision of various technical customer support corporate support and other services provided pursuant to certain other transitional service arrangements which will generally be provided at cost p neither distributing nor controlled are investment companies as defined in sec_368 and iv q the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled r cash distributed in lieu of fractional shares will be provided through a sale by distributing of aggregated fractional shares of controlled common_stock the sale of fractional shares i is merely a method of rounding off fractional share interests ii is undertaken solely for the purpose of avoiding the expense and inconvenience of issuing and transferring fractional shares and iii does not represent separately bargained for consideration the method used for handling fractional share interests is intended to limit the amount of cash received by any one shareholder to less than the value of one full share of controlled common_stock s the distribution will occur by the later of i the last day of the sixth month beginning after the date of the controlled ipo or ii the last day of the third month beginning after the receipt of a favorable private_letter_ruling regarding the distribution t the formation of distributing in step above the reincorporation of distributing in step the merger of mergerco2 into parent in step above and the conversion of parent to a limited_liability_company in step above will collectively constitute either a single reorganization within the meaning of sec_368 or two reorganizations within the meaning of sec_368 u none of the limited_liability companies formed in steps or above will elect to be taxed as an association for federal_income_tax purposes based solely on the information submitted and the representations as set forth above it is held as follows the contributions followed by the distribution will qualify as a reorganization under sec_368 parent and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 parent will recognize no gain_or_loss upon the contributions to controlled in exchange for controlled common_stock and the assumption by controlled of certain liabilities sec_361 controlled will recognize no gain_or_loss upon the issuance of stock in connection with the contributions sec_1032 the basis of the assets received by controlled in the contributions will be the same as the basis of such assets in the hands of parent immediately prior to the contributions sec_362 the holding_period of the assets received by controlled in the contributions will include the period during which such assets were held by parent sec_1223 distributing will recognize no gain_or_loss on the distribution of all of the stock of controlled to its shareholders in the distribution sec_361 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 and sec_1_1502-33 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing’s shareholders on their receipt of the controlled common_stock in the distribution sec_355 sec_355 will not treat as other_property any part of the controlled stock considered issued by controlled to distributing in constructive exchange for intellectual_property interests if a distributing shareholder receives cash as the result of distributing’s sale of a fractional share of controlled common_stock on behalf of the shareholder the shareholder will recognize gain_or_loss in an amount equal to the difference between the basis of the fractional share interest and the amount of cash received if the fractional share interest is a capital_asset in the hands of the shareholder the gain_or_loss will be capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code sec_1221 and sec_1222 the basis of the distributing and controlled stock in the hands of distributing’s shareholders will be the same as the basis of distributing’s stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and b the holding_period of the controlled common_stock received by each distributing shareholder in the distribution will include the holding_period of the distributing stock held by such shareholder immediately before the distribution provided that such shareholder held the distributing stock as a capital_asset on the date of the distribution sec_1223 payments made under the tax_sharing_agreement entered into by parent distributing controlled and their affiliated subsidiaries regarding liabilities that a relate to periods or a portion of a period ending on or before the distribution and b will not become fixed and ascertainable until after the distribution will be treated as occurring immediately before the distribution if the subsidiary m stock_dividend occurs the subsidiary m stock distributed will be treated as other_property within the meaning of sec_356 and certain of the above rulings must be modified accordingly no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed and no ruling was requested regarding the following a the tax treatment of the transfer of intellectual_property in the contributions except as set forth in ruling above b the tax treatment of the contributions to the capital of controlled and subsidiary b described in step and the transfers and assumptions described in steps and c the tax treatment of the collective effects of steps and and d the validity of any election under sec_301_7701-3 made by any entity involved in the transaction this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated the rulings contained in this letter are predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the factual information representations and other data may be required as part of the audit process in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours michael j wilder senior technician reviewer branch office of associate chief_counsel corporate
